In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), entered January 15, 2004, as granted the separate motions of the defendants and the third-party defendant for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, *661with one bill of costs to the respondents appearing separately and filing separate briefs.
A party may be held liable for a hazardous condition created on its premises as the result of the accumulation of snow or ice during a storm upon a showing that it had actual or constructive notice of the dangerous condition and that a reasonably sufficient time lapsed since the cessation of the storm to take protective measures (see Robles v City of New York, 255 AD2d 305 [1998]).
Here, the movants established, prima facie, that the defendants neither created nor had actual or constructive notice of the icy condition that allegedly caused the plaintiff to slip and fall. In opposition, the plaintiff merely speculated that the defendants created the icy condition by negligently shoveling the walkway. Such speculation was insufficient to raise a triable issue of fact to defeat the motions (see Trabolse v Rizzo, 275 AD2d 320 [2000]; Gittler v K.G.H. Realty Corp., 258 AD2d 504 [1999]; Goodwin v Knolls at Stony Brook Homeowners Assn., 251 AD2d 451 [1998]). Santucci, J.P., Krausman, Luciano and Fisher, JJ., concur.